            Case 5:20-cv-00774-FB Document 28 Filed 08/05/21 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

FUNDAMENTAL SPORTS                                  )
MANAGEMENT, LLC; RAHUL PATEL;                       )
GRANT GAINES; NICOLAS LaHOOD;                       )
and ROE-BRG INVESTMENTS, LLC,                       )
                                                    )
       Plaintiffs,                                  )
                                                    )
V.                                                  )       CIVIL ACTION NO. SA-20-CA-774-FB
                                                    )                 (LEAD CASE)
                                                    )
                                                    )         (Consolidated With SA-20-CA-775-FB)
                                                    )
MAYAR ZOKAEI,                                       )
                                                    )
       Defendant.                                   )

                         ORDER GRANTING PLAINTIFFS’ MOTION
                          FOR PARTIAL SUMMARY JUDGMENT

       Before the Court are Plaintiffs’ Motion for Partial Summary Judgment (Doc. No. 26) and

Defendant’s response (Doc. No. 27) in opposition thereto, which contains a request for extension of

time to respond to the substance of Plaintiffs’ motion. Plaintiffs did not file a discretionary reply to

Defendant’s response. After careful consideration, the Court is of the opinion that Defendant’s

requested continuance should be denied and Plaintiffs’ motion should be granted.

                                           BACKGROUND

       Plaintiffs filed this breach of contract and fraud action on July 3, 2020. The same day, Plaintiffs

removed a state court matter wherein Defendant made similar allegations against Plaintiffs. The Court

subsequently consolidated the cases.

       On September 21, 2020, the Court issued an Order for Scheduling Recommendations requiring

that the parties confer and submit suggested pretrial deadlines to control the course of this case. (Doc.
            Case 5:20-cv-00774-FB Document 28 Filed 08/05/21 Page 2 of 8




No. 13). The Court issued a Scheduling Order (Doc. No. 17) on November 20,2020. The Scheduling

Order reflects the parties’ requested discovery deadline of July 19, 2021, and dispositive motions

deadline of August 23, 2021.

       Plaintiffs filed their motion for partial summary judgment on June 18, 2021. The motion

concerns two promissory notes executed by Defendant. On December 17, 2019, Defendant executed

and delivered to Plaintiffs a promissory note. (Attached as Exhibit A to Plaintiffs’ Original Complaint

[Doc. No. 1 at pp. 21-22]; see Exhibits A & A-1). The principal amount of this promissory note was

Ten Thousand and 00/100 U.S. Dollars ($10,000.00). (Doc. No. 1 at pp. 21-22). The interest rate of this

promissory note was Ten Percent (10%) per annum. Id. The maturity date of this promissory note was

December 31, 2020. Id.

       On February 4, 2020, Defendant executed and delivered to Plaintiffs a second promissory note.

(Attached as Exhibit C to Plaintiffs’ Original Complaint [Doc. No. 1 at pp. 33-34]); see (Exhibits A &

A-2). The principal amount of this promissory note was Forty Thousand and 00/100 U.S. Dollars

($40,000.00). (Doc. No. 1 at pp. 33-34). The interest rate of this promissory note was Ten Percent

(10%) per annum. Id. The maturity date of this promissory note was December 31, 2020. Id.

       In support of their motion, Plaintiffs argue they are the legal owners and holders of the two

promissory notes at issue and contend the entire balance of principal and interest is owed. See (Exhibit

A [declaration of Rahul B. Patel] & A-3 [identifying daily balance of principal and interest due under

both promissory notes]). Plaintiffs also state they will seek recovery of costs and attorney fees in

accordance with Local Rule CV-7(j)(1) and Federal Rule of Civil Procedure 54(d)(2).

       Defendant filed a response in opposition to Plaintiffs’ Motion for Partial Summary Judgment

on July 9, 2021. He contends that because he has had no opportunity for discovery Plaintiffs’ motion


                                                  -2-
              Case 5:20-cv-00774-FB Document 28 Filed 08/05/21 Page 3 of 8




is premature. Defendant also argues. (Doc. No. 27 at p. 1). Defendant also argues Plaintiffs have

submitted no evidence in support of their request for attorneys’ fees. Finally, Defendant requests a

continuance until at least August 31, 2021, to take the depositions of two of the Plaintiffs. Id. at 3. He

argues:

          If a party is unable to respond to a motion for summary judgment, it should request
          additional time to obtain affidavits or to conduct discovery. Fed. R. Civ. P. 56(d)(2); see,
          Celotex Corp. v. Catrett, 477 U.S. 317, 326 (1986). The purposes of a motion for
          continuance are to (1) allow parties to conduct additional discovery and (2) alert the
          court that a summary judgment ruling might be premature

Here, Respondent Zokaei respectfully requests a continuance to allow him to depose a representative
of Fundamental Sports Management and Mr. Patel. Respondent would respectfully invite the Court's
attention to the fact that he has previously, persistently requested the deposition of a corporate
representative of FSM but to no avail. These depositions are relevant and material.

Id. at 2-3. Plaintiffs did not file a discretionary reply to Defendant’s response.

                                                DISCUSSION

I.        Defendants’ Requested Continuance

          Defendant requests additional time to respond to Plaintiffs’ Motion for Partial Summary

judgment pursuant to Rule 56(d)(2) of the Federal Rules of Civil Procedure to allow him to depose a

representative of Fundamental Sports Management and Rahul Patel. Rule 56(d) provides:

          (d) When Facts Are Unavailable to the Nonmovant. If a nonmovant shows by affidavit
          or declaration that, for specified reasons, it cannot present facts essential to justify its
          opposition, the court may:

          (1) defer considering the motion or deny it;

          (2) allow time to obtain affidavits or declarations or to take discovery; or

          (3) issue any other appropriate order.
Id.

          To obtain a continuance under Rule 56(d), the party opposing summary judgment must file a


                                                      -3-
            Case 5:20-cv-00774-FB Document 28 Filed 08/05/21 Page 4 of 8




motion, along with an affidavit or declaration, setting forth why he or she cannot present, by affidavit

or declaration, evidence necessary to justify his or her opposition to the summary judgment motion. Id.;

see also Access Telecom, Inc. v. MCI Telecomms. Corp., 197 F.3d 694, 719 (5th Cir. 1999). The party

moving for the continuance must show why he needs the additional discovery and how the additional

discovery will demonstrate that a genuine dispute of material fact exists. Stults v. Conoco, Inc., 76 F.3d

651, 657-58 (5th Cir. 1996) (citation omitted). A party may not “rely on vague assertions that additional

discovery will produce needed, but unspecified facts.” Adams v. Travelers Indem. Co. of Conn., 465

F.3d 156, 162 (5th Cir. 2006) (citation and quotation marks omitted). Finally, the party requesting the

additional discovery or extension must show that relevant discovery has been diligently pursued.

Wichita Falls Office Assocs. v. Banc One Corp., 978 F.2d 915, 919 (5th Cir. 1992).

       Although required by Rule 56(d), Defendant has filed no motion accompanied by an affidavit

or declaration to justify his opposition. Therefore, he has failed to satisfy this requirement. Further, he

filed nothing to show why he needed additional discovery and how it would help him demonstrate that

genuine disputes of material fact exist regarding Plaintiffs’ claims. Moreover, there is nothing in the

record to indicate or establish that Defendant has diligently pursued the discovery he now seeks, the

deadline for which ended on July 19, 2021, more than eight months after the entry of the Scheduling

Order. Additionally, Defendant did not move to extend the time to conduct discovery before it expired,

even though he states in his response to Plaintiffs’ motion that “[r]ecently, the respective counsel

discussed seeking leave of Court to extend the discovery deadline.” (Doc. No. 27 at p. 2).

       Additionally, Plaintiffs move for summary judgment on two promissory notes executed by

Defendant. Facts regarding these notes are presumably within Defendant’s knowledge and possession

and can be set forth in an affidavit by him. Likewise, whether Defendant is in default on the notes or


                                                   -4-
            Case 5:20-cv-00774-FB Document 28 Filed 08/05/21 Page 5 of 8




whether the breach of contract allegations are actionable under Texas law are matters that should not

require discovery and are not an appropriate basis for seeking a continuance under Rule 56(d), which

usually comes into play when a party contends that “relevant facts are in the exclusive control of the

opposing party.” Union City Barge Line, Inc., 823 F.2d at 136. Moreover, if Defendant seeks to depose

the representative of Fundamental Sports and Mr. Patel regarding the grounds raised by Plaintiffs, this

is not clear from his motion for continuance. For these reasons, Defendants has failed to comply with

Rule 56(d) and applicable case authority.

       In addition to the above reasons, another compelling reason exists to deny Defendant’s motion

for a continuance. As Defendant seeks a continuance, he is requesting the Court to modify the

Scheduling Order to reflect an out-of-time discovery deadline. Before the Court modifies a scheduling

order, the movant must first show “good cause” for failure to meet the scheduling order deadline under

Rule 16(b). S & W Enters., L.L.C. v. Southwest Bank, 315 F.3d 533, 536 (5th Cir. 2003). A scheduling

order “may be modified only for good cause and with the judge's consent.” FED . R. CIV . P. 16(b)(4). The

good cause standard requires the “party seeking relief to show that the deadlines [could not] reasonably

[have been] met despite the diligence of the party needing the extension.” S & W Enters., 315 F.3d at

535 (citation omitted). In deciding whether to allow an amendment to the scheduling order, a court

considers: “(1) the explanation for the party's failure to meet the deadline; (2) the importance of the

amendment to the scheduling order; (3) potential prejudice if the court allows the amendment; and (4)

the availability of a continuance to remedy such prejudice.” Id. (internal quotation marks, brackets, and

citations omitted). In applying this standard, the four factors collectively weigh against a modification

of the Scheduling Order. Furthermore, the record reflects that the parties conferred prior to the entry

of the Court’s Scheduling Order. Therefore, Defendant was aware of the discovery and dispositive


                                                   -5-
            Case 5:20-cv-00774-FB Document 28 Filed 08/05/21 Page 6 of 8




motions deadlines and is estopped from arguing that Plaintiffs’ motion is premature. For these reasons,

Defendant’s request for additional time to respond to Plaintiffs’ Motion for Partial Summary Judgment

to allow him to depose a representative of Fundamental Sports Management and Rahul Patel is

DENIED.

II.    Plaintiffs’ Motion for Partial Summary Judgment

       Plaintiffs move for summary judgment on the cause of action for breach of two promissory

notes. They argue the summary judgment evidence is conclusive and cannot be disputed, and Defendant

failed to plead the affirmative defense of payment. Therefore, Plaintiffs contend their motion for partial

summary judgment should be granted.

       Summary judgment is warranted if “the pleadings, the discovery and disclosure materials on file,

and any affidavits show that there is no genuine issue as to any material fact and that the movant is

entitled to judgment as a matter of law.” Jones v. New Orleans Reg’l Hosp. Org., 981 F.3d 428, 432

(5th Cir. 2020) (internal citations omitted); see FED . R. CIV . P. 56. A dispute about a material fact is

“genuine” if the evidence is such that a reasonable jury could return a verdict for the non-moving party.

TIG Ins. Co. v. Sedgwick James, 276 F.3d 754, 759 (5th Cir. 2002) (citation omitted). The Court views

all facts and evidence in the light most favorable to the nonmovant. Johnson v. Diversicare Afton Oaks,

LLC, 597 F.3d 673, 675 (5th Cir. 2010).

       For the reasons set forth in Plaintiffs’ motion and the attachments thereto, the Court finds that

Plaintiffs are entitled to partial summary judgment because: (1) Defendant judicially admitted to the

authenticity of the promissory notes; and (2) Plaintiffs’ summary judgment evidence conclusively

establishes that (a) the promissory notes are valid and enforceable, (b) Plaintiffs are the holders of the

promissory notes, (c) Defendant is the maker of the promissory notes, and (d) a balance of remains due


                                                   -6-
              Case 5:20-cv-00774-FB Document 28 Filed 08/05/21 Page 7 of 8




and owing on the promissory notes as indicated in Exhibit A-3.

        Suits on promissory notes “provide fit grist for the summary judgment mill.” Resolution Tr.

Corp. v. Starkey, 41 F.3d 1018, 1023 (5th Cir. 1995) (quoting FDIC v. Cardinal Oil Well Servicing Co.,

837 F.2d 1369, 1371 (5th Cir. 1988)). To prevail on a summary judgment motion to enforce a

promissory note, a movant must prove: (1) a note exists; (2) the movant is the legal owner or holder of

the note; (3) the defendant is the maker of the note; and (4) a certain balance remains due and owing

on the note. Dorsett v. Hispanic Hous. & Educ. Corp., 389 S.W.3d 609, 613 (Tex. App. – Houston

[14th Dist.] 2012, no pet.); Resolution Trust Corp. v. Starkey, 41 F.3d 1018, 1023 (5th Cir. 1995).

        Defendant has judicially admitted to the authenticity of the promissory notes, which alone

conclusively establishes the first three elements of Plaintiffs’ cause of action. (Doc. No. 12 at ¶¶ 12, 14).

In any event, Plaintiffs’ summary judgment evidence also conclusively establishes these first three

elements. See (Exhibits A, Doc. No. 1 at pp. 21-22, & Doc. No. 1 at pp. 33-34).

        Therefore, only the fourth and final element is left to be conclusively established. Because

Defendant failed to plead the affirmative defense of payment as required by Federal Rule of Civil

Procedure 8(c)(1), it is undisputed and conclusively established that Defendant breached the promissory

notes by failing to pay the amounts due. Regardless, Plaintiffs’ summary judgment evidence also

conclusively establishes this fourth element. See (Exhibit A).

        The final issue then is the balance owed, which is a mathematical computation for which this

Court can and is requested to take judicial notice. Plaintiffs have performed such computation as

reflected in Exhibit A-3, and the Court finds the amount due and owing as of the date of this Order is

$57,811.74.

III.    Attorneys’ Fees


                                                    -7-
            Case 5:20-cv-00774-FB Document 28 Filed 08/05/21 Page 8 of 8




       Plaintiffs cite the standard of review for the holder of a note seeking to recover attorneys’ fees

and state that they “will seek recovery of costs and attorney fees in accordance with Local Rule

CV-7(j)(1) and FED . R. CIV . P. 54(d)(2).” (Doc. No. 26 at p. 5). As Defendant points out, Plaintiffs

have submitted no evidence to support such a claim. (Doc. No. 27 at p. 2). Accordingly, the Court will

consider a request for attorneys’ fees and costs if, as, and when a timely and proper motion is filed after

a final judgment is entered in this case.

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Partial Summary Judgment (Doc.

No. 26) is GRANTED such that summary judgment is entered in Plaintiffs’ favor and against Defendant

on the Promissory Note dated December 17, 2019, and the Promissory Note dated February 4, 2020,

in the total amount of $57,811.74.

       It is so ORDERED.

       SIGNED this 5th day of August, 2021.


                                            _________________________________________________
                                            FRED BIERY
                                            UNITED STATES DISTRICT JUDGE




                                                   -8-
